DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaki, etc. (US 20180373328 A1) in view of Ukezono (US 20160258756 A1).
Regarding claim 1, Sawaki teaches that a method (See Sawaki: Fig. 2, and [0068], “With reference to FIG. 2, the computer 200 in at least one embodiment is described.  FIG. 2 is a block diagram of a hardware configuration of the computer 200 according to at least one embodiment.  The computer 200 includes, a processor 210, a memory 220, a storage 230, an input/output interface 240, and a communication interface 250.  Each component is connected to a bus 260. In at least one embodiment, at least one of the processor 210, the memory 220, the storage 230, the input/output interface 240 or the communication interface 250 is part of a separate structure and communicates with other components of computer 200 through a communication path other than the bus 260”) comprising:

a position of a viewpoint defined in a reference coordinate system, and an offset of the reference coordinate system with respect to a geographical reference (See Sawaki: Fig. 4, and [0090], “The position of each mesh section is defined in advance as coordinate values in an XYZ coordinate system, which is a global coordinate system defined in the virtual space 11.  The computer 200 associates each partial image forming a panorama image 13 (e.g., still image or moving image) that is developed in the virtual space 11 with each corresponding mesh section in the virtual space 11”; and [0093], “The uvw visual-field coordinate system is defined in the virtual camera 14 similarly to the case of the HMD 120.  The uvw visual-field coordinate system of the virtual camera 14 in the virtual space 11 is defined to be synchronized with the uvw 
causing storage of the viewpoint position structure (See Sawaki: Figs. 1, 19, and 23, and [0256], “The user 5A operates the UI object 2184 when there is content that the user likes in the field-of-view image 2117.  As an example, the user 5A brings the operation object 2183 into contact with the UI object 2184 under a state in which his or her line of sight 2288 is directed at the content that he or she likes.  In at least one embodiment, contact is determined based on overlapping of coordinates of the operation object 2183 and the UI object 2184.  The processor 210A associates and transmits to the server 600 the coordinate values 2289 of the viewpoint object 2182 at the timing when the operation object 2183 and the UI object 2184 were brought into contact with each other and information (first operation information) indicating that those objects are in contact with each other.  The server 600 stores the viewpoint position associated with the first operation information in the viewpoint position information 1972 of the storage 630”).
However, Sawaki fails to explicitly disclose that an offset of the reference coordinate system with respect to a geographical reference.
However, Ukezono teaches that an offset of the reference coordinate system with respect to a geographical reference (See Ukezono: Figs. 24-25, and [0001], “Thereafter, at Step S506, as illustrated in FIG. 24(a), the identification information indicating each of the plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Sawaki to have an offset of the reference coordinate system with respect to a geographical reference as taught by Ukezono in order to enable to search sightseeing information suitable for a user present position (See Ukezono: Figs. 1-2, and [0197], “When employing clustering, one cluster can cover one sightseeing tour.  On the other hand, once the data base 26 receives a download request from the terminal 20, as long as the user's current location is located within any partition area covered by the sightseeing tour, the server 24 can transmit to the terminal 20, in a lump, cluster data indicating a cluster corresponding to that sightseeing tour, more specifically, data showing a plurality of tourist information items as well as a plurality of reference areas corresponding to a plurality of partition areas covered by the sightseeing tour”). Sawaki teaches a method and system that may define the virtual space, acquire the viewpoint position of the user of the HMD in the virtual space, and save the viewpoint position in the memory when the operations of users satisfy the predetermined conditions regarding the user interest, and Ukezono teaches a 
Regarding claim 2, Sawaki and Ukezono teach all the features with respect to claim 1 as outlined above. Further, Sawaki teaches that the method of claim 1, further comprising:
creating an indication whether the media content is augmented reality media content (See Sawaki: Figs.4-35, and [0367], “In the at least one embodiment described above, the description is given by exemplifying the virtual space (VR space) in which the user is immersed using an HMD.  However, a see-through HMD may be adopted as the HMD.  In this case, the user may be provided with a virtual experience in an augmented reality (AR) space or a mixed reality (MR) space through output of a field-of-view image that is a combination of the real space visually recognized by the user via the see-through HMD and a part of an image forming the virtual space.  In this case, action may be exerted on a target object in the virtual space based on motion of a hand of the user instead of the operation object.  Specifically, the processor may identify coordinate information on the position of the hand of the user in the real space, and define the position of the target object in the virtual space in connection with the coordinate information in the real space.  With this, the processor can grasp the positional relationship between the hand of the user in the real space and the target object in the virtual 
Regarding claim 3, Sawaki and Ukezono teach all the features with respect to claim 2 as outlined above. Further, Sawaki teaches that the method of claim 2, wherein the augmented reality media content comprises a background that is at least partially transparent (See Sawaki: Fig. 1, and [0053], “In at least one aspect, the monitor 130 is implemented as a transmissive display device.  In this case, the user 5 is able to see through the HMD 120 covering the eyes of the user 5, for example, smartglasses.  In at least one embodiment, the transmissive monitor 130 is configured as a temporarily non-transmissive display device through adjustment of a transmittance thereof.  In at least one embodiment, the monitor 130 is configured to display a real space and a part of an image constructing the virtual space simultaneously.  For example, in at least one embodiment, the monitor 130 displays an image of the real space captured by a camera mounted on the HMD 120, or may enable recognition of the real space by setting the transmittance of a part the monitor 130 sufficiently high to permit the user 5 to see through the HMD 120”).
Regarding claim 4, Sawaki and Ukezono teach all the features with respect to claim 2 as outlined above. Further, Sawaki teaches that the method of claim 2, wherein the indication whether the media content is augmented reality media content is signaled in the viewpoint position structure (See Sawaki: Fig. 23, and [0259], “FIG. 23 is a table of a data structure of the viewpoint position information 1972 according to at least one embodiment of this disclosure.  The viewpoint position information 1972 stores the user ID, the panorama image ID, the 
Regarding claim 6, Sawaki and Ukezono teach all the features with respect to claim 1 as outlined above. Further, Sawaki teaches that the method of claim 1, wherein the offset is determined for one or more coordinate axes of the reference coordinate system relative to a geomagnetic reference direction, based upon one or more of: a viewpoint yaw angle, a viewpoint pitch angle, or a viewpoint roll angle (See Sawaki: Fig. 1, and [0086], “After the uvw visual-field coordinate system is set to the HMD 120, the HMD sensor 410 is able to detect the inclination of the HMD 120 in the set uvw visual-field coordinate system based on the motion of the HMD 120.  In this case, the HMD sensor 410 detects, as the inclination of the HMD 120, each of a pitch angle (.theta.u), a yaw angle (.theta.v), and a roll angle (.theta.w) of the HMD 120 in the uvw visual-field coordinate system.  The pitch angle (.theta.u) represents an inclination angle of the HMD 120 about the pitch axis in the uvw visual-field coordinate system.  The yaw angle (.theta.v) represents an inclination angle of the HMD 120 about the yaw axis in the uvw visual-field coordinate system.  The roll angle (.theta.w) represents an inclination angle of the HMD 120 about the roll axis in the uvw visual-field coordinate system”).
Regarding claim 7, Sawaki and Ukezono teach all the features with respect to claim 1 as outlined above. Further, Ukezono teaches that the method of claim 1, wherein the viewpoint position structure further comprises a viewpoint group description for the viewpoint (See 
Regarding claim 8, Sawaki and Ukezono teach all the features with respect to claim 1 as outlined above. Further, Sawaki teaches that the method of claim 1, wherein the viewpoint position structure further comprises a flag indicating that the offset of the reference coordinate system with respect to a geographical reference is present (See Sawaki: Fig. 20, and [0238], “In Step S2030, the processor 210A updates the position and inclination of the virtual camera 14A based on output of the HMD sensor 410 and/or output of the controller 300.  The processor 210A transmits information indicating the updated position and inclination of the virtual camera 14A to the server 600”), and wherein the viewpoint position structure further defines a real world position with respect to the geographical reference as a requirement for rendering of the media content (See Sawaki: Fig. 4, and [0090], “The position of each mesh section is defined in advance as coordinate values in an XYZ coordinate system, which is a global coordinate system defined in the virtual space 11.  The computer 200 associates each partial image forming a panorama image 13 (e.g., still image or moving image) that is developed in the virtual space 11 with each corresponding mesh section in the virtual space 11”; and [0093], “The uvw visual-field coordinate system is defined in the virtual camera 14 similarly to the case of the HMD 120.  The uvw visual-field coordinate system of the virtual camera 14 in the virtual 
Regarding claim 9, Sawaki and Ukezono teach all the features with respect to claim 1 as outlined above. Further, Sawaki and Ukezono teach that an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (See Sawaki: Fig. 2, and [0068], “With reference to FIG. 2, the computer 200 in at least one embodiment is described.  FIG. 2 is a block diagram of a hardware configuration of the computer 200 according to at least one embodiment.  The computer 200 includes, a processor 210, a memory 220, a storage 230, an input/output interface 240, and a communication interface 250.  Each component is connected to a bus 260. In at least one embodiment, at least one of the processor 210, the memory 220, the storage 230, the input/output interface 240 or the communication interface 250 is part of a separate structure and communicates with other components of computer 200 through a communication path other than the bus 260”; and [0069], “The processor 210 executes a series of commands included in a program stored in the memory 220 or the storage 230 based on a signal transmitted to the computer 200 or in response to a condition determined in advance.  In at least one aspect, the processor 210 is implemented as a central processing unit (CPU), a graphics processing unit (GPU), a micro-
create a viewpoint position structure for media content (See Sawaki: Fig. 14, and [0183], “The viewpoint identification module 1426 detects a line of sight of the user 5 in the virtual space 11 based on a signal from the eye gaze sensor 140. Next, the viewpoint identification module 1426 detects a point-of-view position (coordinate values in the XYZ coordinate system) at which the detected line of sight of the user 5 and the celestial sphere of the virtual space 11 intersect with each other”), wherein the viewpoint position structure specifies (See Sawaki: Fig. 23, and [0259], “FIG. 23 is a table of a data structure of the viewpoint position information 1972 according to at least one embodiment of this disclosure.  The viewpoint position information 1972 stores the user ID, the panorama image ID, the viewpoint position, and the timing in association with each other.  The panorama image ID identifies a specific panorama image of the plurality of panorama images 13.  The timing represents, when the panorama image 13 is a moving image, the timing at which the operation information is input during playback of the moving image (timing at which viewpoint position is acquired)”):
a position of a viewpoint defined in a reference coordinate system, and an offset of the reference coordinate system (See Ukezono: Figs. 24-25, and [0001], “Thereafter, at Step S506, as illustrated in FIG. 24(a), the identification information indicating each of the plurality of candidate evacuation sites thus extracted is displayed altogether on the screen 50 in such a way as to show that, at the respective relative positions calculated with respect to the plurality of candidate reference sites thus extracted, the user's current location (shown in FIG. 24 as "the current location") coincides with the reference position (for instance, a central position on the 
cause storage of the viewpoint position structure (See Sawaki: Figs. 1, 19, and 23, and [0256], “The user 5A operates the UI object 2184 when there is content that the user likes in the field-of-view image 2117.  As an example, the user 5A brings the operation object 2183 into contact with the UI object 2184 under a state in which his or her line of sight 2288 is directed at the content that he or she likes.  In at least one embodiment, contact is determined based on overlapping of coordinates of the operation object 2183 and the UI object 2184.  The processor 
Regarding claim 10, Sawaki and Ukezono teach all the features with respect to claim 9 as outlined above. Further, Sawaki teaches that the apparatus of claim 9, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
create an indication whether the media content is augmented reality media content (See Sawaki: Figs.4-35, and [0367], “In the at least one embodiment described above, the description is given by exemplifying the virtual space (VR space) in which the user is immersed using an HMD.  However, a see-through HMD may be adopted as the HMD.  In this case, the user may be provided with a virtual experience in an augmented reality (AR) space or a mixed reality (MR) space through output of a field-of-view image that is a combination of the real space visually recognized by the user via the see-through HMD and a part of an image forming the virtual space.  In this case, action may be exerted on a target object in the virtual space based on motion of a hand of the user instead of the operation object. Specifically, the processor may identify coordinate information on the position of the hand of the user in the real space, and define the position of the target object in the virtual space in connection with the coordinate information in the real space.  With this, the processor can grasp the positional 
Regarding claim 11, Sawaki and Ukezono teach all the features with respect to claim 10 as outlined above. Further, Sawaki teaches that the apparatus of claim 10, wherein the augmented reality media content comprises a background that is at least partially transparent (See Sawaki: Fig. 1, and [0053], “In at least one aspect, the monitor 130 is implemented as a transmissive display device.  In this case, the user 5 is able to see through the HMD 120 covering the eyes of the user 5, for example, smartglasses.  In at least one embodiment, the transmissive monitor 130 is configured as a temporarily non-transmissive display device through adjustment of a transmittance thereof.  In at least one embodiment, the monitor 130 is configured to display a real space and a part of an image constructing the virtual space simultaneously.  For example, in at least one embodiment, the monitor 130 displays an image of the real space captured by a camera mounted on the HMD 120, or may enable recognition of the real space by setting the transmittance of a part the monitor 130 sufficiently high to permit the user 5 to see through the HMD 120”).
Regarding claim 12, Sawaki and Ukezono teach all the features with respect to claim 10 as outlined above. Further, Sawaki teaches that the apparatus of claim 10, wherein the indication whether the media content is augmented reality media content is signaled in the viewpoint position structure (See Sawaki: Fig. 23, and [0259], “FIG. 23 is a table of a data structure of the viewpoint position information 1972 according to at least one embodiment of 
Regarding claim 14, Sawaki and Ukezono teach all the features with respect to claim 9 as outlined above. Further, Sawaki teaches that the apparatus of claim 9, wherein the offset is determined for one or more coordinate axes of the reference coordinate system relative to a geomagnetic reference direction, based upon one or more of: a viewpoint yaw angle, a viewpoint pitch angle, or a viewpoint roll angle (See Sawaki: Fig. 1, and [0086], “After the uvw visual-field coordinate system is set to the HMD 120, the HMD sensor 410 is able to detect the inclination of the HMD 120 in the set uvw visual-field coordinate system based on the motion of the HMD 120.  In this case, the HMD sensor 410 detects, as the inclination of the HMD 120, each of a pitch angle (.theta.u), a yaw angle (.theta.v), and a roll angle (.theta.w) of the HMD 120 in the uvw visual-field coordinate system.  The pitch angle (.theta.u) represents an inclination angle of the HMD 120 about the pitch axis in the uvw visual-field coordinate system.  The yaw angle (.theta.v) represents an inclination angle of the HMD 120 about the yaw axis in the uvw visual-field coordinate system.  The roll angle (.theta.w) represents an inclination angle of the HMD 120 about the roll axis in the uvw visual-field coordinate system”).
Regarding claim 15, Sawaki and Ukezono teach all the features with respect to claim 9 as outlined above. Further, Ukezono teaches that the apparatus of claim 9, wherein the 
Regarding claim 16, Sawaki and Ukezono teach all the features with respect to claim 9 as outlined above. Further, Sawaki teaches that the apparatus of claim 9, wherein the viewpoint position structure further comprises a flag indicating that the offset of the reference coordinate system with respect to a geographical reference is present (See Sawaki: Fig. 20, and [0238], “In Step S2030, the processor 210A updates the position and inclination of the virtual camera 14A based on output of the HMD sensor 410 and/or output of the controller 300.  The processor 210A transmits information indicating the updated position and inclination of the virtual camera 14A to the server 600”), and wherein the viewpoint position structure further defines a real world position with respect to the geographical reference as a requirement for rendering of the media content (See Sawaki: Fig. 4, and [0090], “The position of each mesh section is defined in advance as coordinate values in an XYZ coordinate system, which is a global coordinate system defined in the virtual space 11.  The computer 200 associates each partial image forming a panorama image 13 (e.g., still image or moving image) that is developed in the virtual space 11 with each corresponding mesh section in the virtual space 11”; and [0093], “The uvw visual-field coordinate system is defined in the virtual camera 14 similarly to 
Regarding claim 17, Sawaki and Ukezono teach all the features with respect to claim 1 as outlined above. Further, Sawaki and Ukezono teach that a computer program product comprises at least one non-transitory computer-readable storage medium having computer executable program code instructions stored therein, the computer executable program code instructions comprising program code instructions configured, upon execution (See Sawaki: Fig. 2, and [0068], “With reference to FIG. 2, the computer 200 in at least one embodiment is described.  FIG. 2 is a block diagram of a hardware configuration of the computer 200 according to at least one embodiment.  The computer 200 includes, a processor 210, a memory 220, a storage 230, an input/output interface 240, and a communication interface 250.  Each component is connected to a bus 260. In at least one embodiment, at least one of the processor 210, the memory 220, the storage 230, the input/output interface 240 or the communication interface 250 is part of a separate structure and communicates with other components of computer 200 through a communication path other than the bus 260”; and [0069], “The processor 210 executes a series of commands included in a program stored in the memory 220 or the storage 230 based on a signal transmitted to the computer 200 or in response to a condition determined in advance.  In at least one aspect, the processor 210 is 
create a viewpoint position structure for media content (See Sawaki: Fig. 14, and [0183], “The viewpoint identification module 1426 detects a line of sight of the user 5 in the virtual space 11 based on a signal from the eye gaze sensor 140. Next, the viewpoint identification module 1426 detects a point-of-view position (coordinate values in the XYZ coordinate system) at which the detected line of sight of the user 5 and the celestial sphere of the virtual space 11 intersect with each other”), wherein the viewpoint position structure specifies (See Sawaki: Fig. 23, and [0259], “FIG. 23 is a table of a data structure of the viewpoint position information 1972 according to at least one embodiment of this disclosure.  The viewpoint position information 1972 stores the user ID, the panorama image ID, the viewpoint position, and the timing in association with each other.  The panorama image ID identifies a specific panorama image of the plurality of panorama images 13.  The timing represents, when the panorama image 13 is a moving image, the timing at which the operation information is input during playback of the moving image (timing at which viewpoint position is acquired)”):
a position of a viewpoint defined in a reference coordinate system, and an offset of the reference coordinate system (See Ukezono: Figs. 24-25, and [0001], “Thereafter, at Step S506, as illustrated in FIG. 24(a), the identification information indicating each of the plurality of candidate evacuation sites thus extracted is displayed altogether on the screen 50 in such a way as to show that, at the respective relative positions calculated with respect to the plurality of candidate reference sites thus extracted, the user's current location (shown in FIG. 24 as "the current location") coincides with the reference position (for instance, a central position on the 
cause storage of the viewpoint position structure (See Sawaki: Figs. 1, 19, and 23, and [0256], “The user 5A operates the UI object 2184 when there is content that the user likes in the field-of-view image 2117.  As an example, the user 5A brings the operation object 2183 into contact with the UI object 2184 under a state in which his or her line of sight 2288 is directed at the content that he or she likes.  In at least one embodiment, contact is determined based on overlapping of coordinates of the operation object 2183 and the UI object 2184.  The processor 
Regarding claim 18, Sawaki and Ukezono teach all the features with respect to claim 17 as outlined above. Further, Sawaki teaches that the computer program product of claim 17, wherein the computer executable program code instructions further comprise program code instructions configured, upon execution, to:
create an indication whether the media content is augmented reality media content (See Sawaki: Figs.4-35, and [0367], “In the at least one embodiment described above, the description is given by exemplifying the virtual space (VR space) in which the user is immersed using an HMD.  However, a see-through HMD may be adopted as the HMD.  In this case, the user may be provided with a virtual experience in an augmented reality (AR) space or a mixed reality (MR) space through output of a field-of-view image that is a combination of the real space visually recognized by the user via the see-through HMD and a part of an image forming the virtual space.  In this case, action may be exerted on a target object in the virtual space based on motion of a hand of the user instead of the operation object.  Specifically, the processor may identify coordinate information on the position of the hand of the user in the real space, and define the position of the target object in the virtual space in connection with the coordinate information in the real space.  With this, the processor can grasp the positional 
Regarding claim 19, Sawaki and Ukezono teach all the features with respect to claim 18 as outlined above. Further, Sawaki teaches that the computer program product of claim 18, wherein the augmented reality media content comprises a background that is at least partially transparent (See Sawaki: Fig. 1, and [0053], “In at least one aspect, the monitor 130 is implemented as a transmissive display device.  In this case, the user 5 is able to see through the HMD 120 covering the eyes of the user 5, for example, smartglasses.  In at least one embodiment, the transmissive monitor 130 is configured as a temporarily non-transmissive display device through adjustment of a transmittance thereof.  In at least one embodiment, the monitor 130 is configured to display a real space and a part of an image constructing the virtual space simultaneously.  For example, in at least one embodiment, the monitor 130 displays an image of the real space captured by a camera mounted on the HMD 120, or may enable recognition of the real space by setting the transmittance of a part the monitor 130 sufficiently high to permit the user 5 to see through the HMD 120”).
Regarding claim 20, Sawaki and Ukezono teach all the features with respect to claim 17 as outlined above. Further, Sawaki teaches that the computer program product of claim 17, wherein the offset is determined for one or more coordinate axes of the reference coordinate system relative to a geomagnetic reference direction, based upon one or more of: a viewpoint yaw angle, a viewpoint pitch angle, or a viewpoint roll angle (See Sawaki: Fig. 1, and [0086], .


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaki, etc. (US 20180373328 A1) in view of Ukezono (US 20160258756 A1), further in view of Stockhammer, etc. (US 20140195651 A1).
Regarding claim 5, Sawaki and Ukezono teach all the features with respect to claim 2 as outlined above. However, Sawaki fails to explicitly disclose that the method of claim 2, wherein the indication whether the media content is augmented reality media content is signaled in a Dynamic Adaptive Streaming over Hypertext transfer protocol (DASH) descriptor.
However, Stockhammer teaches that the method of claim 2, wherein the indication whether the media content is augmented reality media content is signaled in a Dynamic Adaptive Streaming over Hypertext transfer protocol (DASH) descriptor (See Stockhammer: Fig. 1, and [0141], “In addition, encapsulation unit 30 may form a manifest file, such as a media 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Sawaki to have the method of claim 2, wherein the indication whether the media content is augmented reality media content is signaled in a Dynamic Adaptive Streaming over Hypertext transfer protocol (DASH) descriptor as taught by Stockhammer in order to enable accurate timing between client device 40 and server device 60 (See Stockhammer: Fig. 1, and [0156]~[0160], “In general, client device 40 and server device 60 may be configured to operate in accordance with DASH according to ISO/IEC 23009-1.  However, client device 40 and server device 60 may be configured in accordance with the 
Regarding claim 13, Sawaki and Ukezono teach all the features with respect to claim 10 as outlined above. Further, Stockhammer teaches that the apparatus of claim 10, wherein the indication whether the media content is augmented reality media content is signaled in a 







Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GORDON G LIU/Primary Examiner, Art Unit 2612